Citation Nr: 1742637	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-34 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected obstructive lung disease. 

2.  Entitlement to service connection for drowsiness and fatigue, to include as secondary to service-connected obstructive lung disease. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected obstructive lung disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 2004 to June 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied claims for service connection for headaches, drowsiness and fatigue, and depression, and also denied entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is necessary to fulfill VA's duty to assist the Veteran in this appeal.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran contends that his acquired psychiatric disorder is secondary to his service-connected obstructive lung disease.  He was provided a VA examination for this claim in August 2013.  The examiner opined that he could not conclude that the Veteran's acquired psychiatric disorder "is secondary to his [service-connected obstructive lung disease]."  The examiner reasoned that there was no evidence found in the record providing a nexus between the Veteran's acquired psychiatric disorder and his service-connected obstructive lung disease.  However, in a May 2009 statement, the Veteran explained that he became more depressed after his obstructive lung disease ended his military career early and prevented him from obtaining employment in law enforcement or other similar occupations that he desired.  Furthermore, no opinions regarding aggravation were provided.   See 38 C.F.R. § 3.310(a),(b) (2016) (providing for service connection for disability proximately due to, the result of, or aggravated by service connected disease or injury).

Regarding the Veteran's claim for service connection for headaches, the August 2013 VA examiner concluded that the Veteran did not have a current headache disability or chronic fatigue syndrome.  With regard to headaches, the examiner found that the Veteran he did not meet the diagnostic criteria for any headaches or migraine headache disability.  

The question of whether symptoms such as fatigue, drowsiness, or pain such as head pain could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  Moreover, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  In this case, the Veteran has contended that he gets headaches, fatigue, and drowsiness due to his service-connected obstructive lung disease.  In addition, in a March 2017 Information Hearing Presentation (IHP), the Veteran's representative stated that the Veteran's headaches, fatigue, and drowsiness are also a result of and caused by the Veteran's military service.   

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, as well as the information submitted or developed in support of the claim. Id. at 5.  In light of the Court's decision in Clemons, the Board finds that the August 2013 VA examiner erred by considering only the specific disorder of chronic fatigue syndrome rather than whether the Veteran had any disability manifested by drowsiness and fatigue and, if so, whether such disability was related to service.  Moreover, the examiner appeared to require some not clearly defined diagnostic criteria for a diagnosis of headaches or migraine headache disability, when in fact the Veteran is competent to state that he experiences headaches.  Therefore, a remand is warranted to obtain separate medical opinions from separate appropriate physicians as to the nature and etiology of the Veteran's reported headaches, fatigue, and drowsiness.

Finally, given that the outcome of the claim for a TDIU may be affected by the decisions on the service connection claims, the issues are inextricably intertwined.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Adjudication of the Veteran's TDIU claim must therefore be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder, from a psychiatrist or psychologist.  The claims file must be sent to the designated psychiatrist or psychologist for review.

The psychiatrist or psychologist should provide an opinion as to whether an acquired psychiatric disorder was either (a) caused or (b) aggravated by the service-connected obstructive lung disease.

The psychiatrist or psychologist should also indicate whether an acquired psychiatric disorder is related to service, to include having its onset in service as a result of the obstructive lung disease.

The psychiatrist or psychologist is advised that the Veteran is competent to report a progression of his symptoms, and that his reports, specifically the March 2009 statement, must be taken into account in formulating the requested opinion.

The psychiatrist or psychologist should provide a complete rationale for any opinion given.

2.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's claimed headaches.  The electronic claims file and a complete copy of this Remand must be made available to the physician, and the physician must specify in the medical opinions that the claims file has been reviewed. 

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that the Veteran's headaches had their onset in or are related to his military service

The physician should also indicate whether the headaches are either (a) caused by or (b) aggravated by his service-connected obstructive lung disease.

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the headaches by the service-connected obstructive lung disease. 

The physician should provide a rationale for each opinion that takes into account all lay and medical evidence.

3.  Obtain an opinion as to an appropriate specialist physician as to the nature and etiology of any disability manifested by drowsiness and fatigue.  The electronic claims file and a complete copy of this Remand must be made available to the physician, and the physician must specify in the medical opinions that the claims file has been reviewed. 

The physician should provide an opinion as to whether (a) whether it is at least as likely as not (50 percent probability or greater), that the Veteran has a disability manifested by fatigue and drowsiness had its onset in or is related to his military service.

The physician should also indicate whether the Veteran's fatigue and drowsiness are either (a) caused by or (b) aggravated by his obstructive lung disease.

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of fatigue and drowsiness by the service-connected obstructive lung disease. 

The physician should provide a rationale for each opinion that takes into account all lay and medical evidence.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




